           Case: 4:21-cv-00308-RLW Doc. #: 15 Filed: 03/22/21 Page: 1 of 2 PageID #: 205

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                       (DVWHUQ 'LVWULFW
                                                                       RI
                                                                         0LVVRXUL
                                                                           

           $OWLFRU ,QF DQG $PZD\ &RUSRUDWLRQ

                              Plaintiff

                                 Y                                         &LYLO$FWLRQ1R 4:21cv308 RLW
                       <LHOG 1DWLRQ //&

                             Defendant


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) <LHOG 1DWLRQ //&
                                          FR 5HJLVWHUHG $JHQW %HQMDPLQ %XFNZDOWHU
                                           +LJKZD\ . 6XLWH 
                                          2 )DOORQ 0LVVRXUL 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3  D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 0DWWKHZ . &UDQH
                                          'RZG %HQQHWW //3
                                           )RUV\WK %OYG 6XLWH 
                                          6W /RXLV 02 
                                          


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
                                XGJPHQWE\GHIDDXXOOWZL
                                                      Z OOOEHHHHQ
                                                                   QWHUH
                                                                     WHHUH
                                                                        UHGDJ
                                                                            DJDDLLQ
                                                                            DJ    QVVW
                                                                                    VW\R
                                                                                       \RXIR
                                                                                           I U
                                                                                              UWK
                                                                                                WKHUHOLHIGHPDQGHGL
                                                                                                WK
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW
                                 RUPRWLRQZLWK
                                              KWK
                                              K  WKHFR
                                                      FR
                                                       RXXUUW
                                                            W



                                                                              CLERK
                                                                              CL
                                                                              C LER
                                                                                  RK OF COURT


'DWH        3/11/2021                                                               /s/
                                                                                     //s
                                                                                       s/ E
                                                                                          Elizabeth
                                                                                            lizabeth Kirkland
                                                                                               Signature of Clerk or Deput
                                                                                                                     Deputy Clerk
            Case: 4:21-cv-00308-RLW Doc. #: 15 Filed: 03/22/21 Page: 2 of 2 PageID #: 206

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)         Yield Nation, LLC
 ZDVUHFHLYHGE\PHRQ (date)              March 19, 2021              

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                    RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                        ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                    RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                                  RU

           X
           u 2WKHU (specify): The law firm of Donner Applewhite represents Yield Nation, LLC and accepts services upon the Defendant.
                                                                                                                                               


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                        


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH       March 22, 2021
                                                                                          Attorney’s signature

                                                                Christian T. Misner
                                                                                        Printed name and title




                                                                906 Olive Street, St. Louis, MO 63101
                                                                                           Attorney’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
